                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                              Civ. No. 7:18-CV-00066-FL

SUSAN ALICE MYERS,                          )
                                            )
              Plaintiff,                    )
                                            )
       v.                                   )       ORDER
                                            )
NANCY A. BERRYHILL,                         )
Acting Commissioner of Social Security,     )
                                            )
              Defendant.                    )


       This matter is before the Court on Plaintiff’s Motion for Judgment on the Pleadings and

Defendant’s Motion for Remand to the Commissioner. Plaintiff, through counsel, consents to

Defendant’s Motion for Remand to the Commissioner.

       For good cause shown, the Court hereby reverses the Commissioner’s decision under

sentence four of 42 U.S.C. § 405(g) and § 1383(c)(3) and remands the case to the Commissioner

for further proceedings. See Shalala v. Schaefer, 509 U.S. 292 (1993); Melkonyan v. Sullivan,

501 U.S. 89 (1991).

       The Clerk of the Court is directed to enter a separate judgment pursuant to Rule 58 of the

Federal Rules of Civil Procedure.

       SO ORDERED this 11th day of December, 2018.




                                            ________________________
                                            LOUISE W. FLANAGAN
                                            United States District Judge
